Fourth Court of Appeals
                                San Antonio, Texas
                                    September 27, 2019

                                   No. 04-17-00565-CV

  David MORA, Texas Sterling Construction Co. a/k/a Texas Crushed Concrete, and Sterling
        Construction Company, Inc. a/k/a Sterling Delaware Holding Company, Inc.,
                                        Appellants

                                             v.

Martin VALDIVIA Sr. and Maria Cervantes Valdivia, both Individually and as Sole Heirs of the
                        Estate of Martin Valdivia Jr., Deceased,
                                       Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI09734
                       Honorable Michael E. Mery, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice

    Appellants’ Motion for Extension of Time to file the Motion for Rehearing is
GRANTED; the Motion for Rehearing is DENIED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2019.


                                                   ___________________________________
                                                   Luz Estrada,
                                                   Chief Deputy Clerk